OFFICE OF THE Al-l’ORNEY GENERAL OF ‘TEXAS
                            AUSTIN




Ronoroble 3,. C. Gsrvey
Cot&if Auditor
3exsr gooonty
San AntOniO.   Tarb
mar Sir:

                                             iv11 Etatutes,  oaa
                                             9 codsSlon~T’6,
                                             eamccc’a   and County
                                              premium oa thrlr
                                             bomb be *aId by
                                            uaty out OS thr
                                            Funds of the countp




                          sootion 61 of our State Constitution,
                         &nt,~ orslcsrr in count188 h;ring a popu-
        of 20,000 or mora inhabitant8    looording to the last prr-
***ding iedsral   oenm8 on a salary basis trim and 8Strr     tha
fbst   day of January, 1936; and of oourm Bara? County     with
ita 338,176 Inhabitants,     aooording to tha 1940 frdwal   oenaur
ml.    in ttlat oatagory.
            The oaptlo% of Xousr Bill No. 524, Aota OS thr
47th faglalature,    Regular 3m31on, 1941, mad8 ae lollowar
     Eonorablr   g. 0. Carroy,, Pago 2,



                    *AH ACT raandin$ Artiolr 3899 Rwiard Civil
           Stntutaa   of Toxma, 1925, a8 6ziandag bt Ckmptrr 311,
           Art8 of tha 44th Legialaturr,     Regular Saaalon, 6nd
           Ctiptrr 465,, Aok or 3ooond Callad Saaalon, 44th
           Lrgialatara,    and by Cbpter 496, Aota o? 45th kg-
           irlaturt,    to prorldr that prrmluaa of offlairl    bond@
           ior tba oouaty trrraurrr8,     oounty ewltora,    county
           rord aoaalaalonrra,     aoonty aohoo 8uprriataadantr,
           bidr and aal-1     inagaotorr, and t hair drputiaa, ahall
           bo paid rror coanty runea, and drolsrIng an lma r ~wm y .*
                     yarr A of Seotlon 1 of Barr          all1    524,   rugr6,   Nada
     I5 p8rt a6 follwat
                    *(a) At tho olmir of rooh math of hla taut?6
           of ofSio6, laoh offlear maad herolo, *ho la ooapaaaatrd
           on a tee baa16 ahall sake, aa I $Irt of tha rrport now
           raqalfid by lsw, an Itrslzad         snd aworn rtatararnt        of all
           tlir uotual sad nrocasary rrprnaaa           Incurrad by hia in
           thr conduct Ot his @friar 6UOb a6 stbtion.-l’y,              6tEzp6,
           tolaphons,    pramlisa :‘,5 oltlclala’       bOU06, iacludI;y        the
           ooata of surety     bomda for hfa d8Frrti66,         prraiub    CQ
           flra    burglary,   theft,   robbert:inaurmoa protaothg
           pubdo funda, ttatoliq6XFIAOI6,               m.C cthsr nro6666ry
           eXFU6SS; provided,         W48 in 6ddIloa        t0 th6 ctfi66r6
           56a6d h6ralo tha County tr6oaar6r.             oowlty auditor,
           wunty road Cod66lona?6,           6OU5t9 bChOO1 aUp6&btkd-
           dmta, and t&r hide and aaisrl           Ins~otor      ah611 lika-
           ~166 ark6 6 rrport       06 thr prr.olua       011 oftioiala~
           bonda, lnoludtig      tbr aart of auroty bond6 tor a4
           eqwtlea, ana aald prraiuw           ahall be rubfoot topy-
           mot out ot tha tooa ot acid offloo               a# &6rol5     other-
           wlaa prorldrd tot thr orfloor           MQ~~~ and rotldod
           iPrth6r   that if my ot $h6 orrlarrr            60 da6'1gnatrd ax-6
           oa 8 arlarjratlm than a ire bmala, thanrl& luo hbond
           praaluna    tot oftioara    rnd their daputloa ah*11 bo paid
            trGR tho 08ayal      rnnd or the 00ul.eif...=
                     Part   (b) at   Sootioa 2 of   the   aboto    slrntioaad     Aot
      morIGo6    I8 part:
                     "(b) Bach offlosr nanrd In t&I8 Act, wham ha
            rroeirrr   a aalary a6 ccwparuration  for hIa 6arvIc68,
                  , provided thrt  rxponara Isaurrad for prOlDiUM
            &*0rti05616*     bond8 ior thr county trraaursr, ootmty



i”.
i;..
r&i....
         cludltor,    oounty   rorC oo~alrr~ai3srr, oount~ 8ohool
         rursrintindrnt,       nB& ths bids aad -IUiahl in8l%CtOT,
         lncludlng     thr   costs of surety  bond8 for any 28putlrr
         or  my euch ofrioara,    tiy br also lnoludrd,     snd
         ruch rxpan8er to b8 p:ssrd GA, GrrdrtrrniBed a3d
         rllowed in tb* tlmr    and emunt,      r8 nrsrly as poa-
         ribla,  by thr Comiraionrrr       Court cnco saah month
         tar the tnau1r.e math.     , .,hlJ rtacb sr~;ror@d oleia8
         and awxmts    shall br peid fwpm the Gftlcorr ::alary
         ?~nd unlle8  othrrPls4    FrOTldrd h8:8inr’
           'Zt fs our oplnlon that Pzrt -i, srctial 1 a;Fli$S
to thhoar County Cfffiaialr  who aso ComFsnontsd on s fcrr bsrir
sod to tta  County Coaprl8sionarr and the County Tmraourrr
and tbo County .:udltor,          who bra coqrcaetrb     on no sanual
ralary        bssia  in far chuntlae  and that tha crori8lsxy            in
raid !'srt        (A) of Fcrotlon 1 kkicb -rotldr '?rotided,
                                                           SUrttsr,
t&t    if -icy or tha Gffh3rs    80 Oeiignotrd az8 on a salary
rstbsr tb¶B 'I far busl8, acd ail such bond prdciiua8      for
offlorrs    anI! t.h~ir daputlar am11 ba p::    fro% the Crnsral
?und cr thr County", 2nly s~pli~s       to such orficara la rse
oountlas md hna no applioation       r;hstaorvsr to thozr county
aiiloiala    1~ ecunttas wharr 311 of raid county cfficlels are
compmastrd      on BC annual aolery barir.
          It is theretom  our crinloa             prraioas     on    bond8 of
tha county trraaurrr, comfy mdltor,               and oounty        coamlreloa~ra
ot Buar County     mat be paid out cf thi Cfficrrs     Salty   Yund,
"uatrrr otaenis*     proridrd. " '-a ora unsblr to rid    any other
Protlslon   la esid &otlan    prorldiae  thet aald prmluo    @hall
be othvrvlrr   gv11J.
           ii* therrrorr anwer your qurstlon in tha nrgatlrr,
that prraium on thr bond8 of tbr oounty treasursr, county
a.pditDr,and. county ab-nlr8lcnrrr OS Saiar County cannat ba
Fald out or the Crmral     Wnd.




                                                             !2%Gucm
                                                                .-. c’
                                                                     ,              -.a ttr
                                                                              A88iStaAt